                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LEVI GL'PTON,
           Plaintiff,                                         CIVIL ACTION
                                                              NO. 17-3987
                  V.
CITY OF PHILADELPHIA, et al.,
           Defendants.

Jones, II    J.                                                               February 14, 2019

                                        MEMORANDUM

        Prose Plaintiff Levi Gupton ("Gupton") filed this action pursuant to 42 U .S.C. § 1983,

alleging a violation of his Eighth Amendment rights due to the conditions of his confinement

while imprisoned at the Philadelphia House of Corrections ("HOC"). Pending before the Court

is Defendants' Lawton (Warden), Marinda (Major), Moody (Captain), Holt (Captain), and

Hamilton (C/0) (collectively, the "Moving Defendants") Motion to Dismiss the Amended

Complaint for failure to state a claim pursuant to Rule 12(b)(6) of the Federal Rules of Civil

Procedure. For the reasons set forth below, the Court will grant Defendants' Motion to Dismiss

the Amended Complaint and grant Gupton leave to amend.

                                       ST AND ARD OF REVIEW

       In deciding a Rule 12(b)(6) motion, courts must "accept all factual allegations as true,

construe the complaint in the light most favorable to the plaintiff, and determine whether, under

any reasonable reading of the complaint, the plaintiff may be entitled to relief." Phillips v.

County of Allegheny, 515 F.3d 224, 233 (3d Cir. 2008) (internal quotation marks and citation

omitted). In the context of a pro se complaint, courts should apply the most liberal, but

reasonable, construction of the complaint possible. Davis v. City of Philadelphia, 2013 WL

1187086, at *2 (E.D. Pa. Mar. 22, 2013) (citing Erickson v. Pardus, 551 U.S. 89, 93-94 (2007)).
Nevertheless, whether counseled or prose, a complaint based upon "[t]hreadbare recitals of the

elements of a cause of action, supported by mere conclusory statements, [will] not suffice."

Fowler v UPMC Shadyside, 578 F.3d 203,210 (3d Cir. 2009) (quoting Ashcroft v Iqbal, 556

U.S. 662,678 (2009)). This standard, which applies to all civil cases, "asks for more than a

sheer possibility that a defendant has acted unlawfully." Iqbal, 556 U.S. at 678. "[A]ll civil

complaints must now set out sufficient factual matter to show that the claim is facially

plausible." Fowler, 578 F.3d at 210 (internal quotation marks omitted). "A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged." Iqbal, 556 U.S. at 678

(citing Bell Atlantic Corp. v Twombly, 550 C.S. 544, 556 (2007)).

                FACTUAL BACKGROUND AND PROCEDURAL HISTORY

       Gupton's claim stems from a period of incarceration at HOC in 2017. Public dockets

reflect that Gupton had several charges filed against him in the two years preceding his

imprisonment at HOC. See Commonwealth v. Gupton, Docket No. MC-51-CR-0037502-2017

(Phila. Cty. Common Pleas), Commonwealth v. Gupton, Docket No. CP-51-CR-0000689-2017

(Phila. Cty. Common Plea), Commonwealth v. Gupton, Docket No. MC-51-CR-0039927-2015

(Phila. Cty. Common Pleas). However, it is unclear whether Gupton was housed at HOC

pursuant to a conviction or as a pretrial detainee.

       Gupton is presently incarcerated at SCI-Graterford, but he alleges that while imprisoned

at HOC he was exposed to "filthy, unsanitary, cruel conditions." (ECF No. 11, pp. 1, 3). Gupton

alleges that HOC had dirty air, asbestos, plaster falling from the ceiling, and paint chips falling

from the walls of his cells. (ECF No. 11, pp. 3, 9, 12). He claims that these conditions of




                                                  2
confinement caused him to experience breathing problems, bad headaches, and blurred vision.

(Id.; ECF No. 11, 17-22).

       Beginning on February 6, 2017, Gupton began submitting grievances regarding his

conditions of confinement. (ECF ~o. 11, p. 15). He complained that white residue and paint

chips were falling from the walls onto people in their cells, and that there were a "bunch" of

mice and roaches on his block - G 1. (ECF No. 11, p. 15). Prior to submitting his written

grievance, Gupton spoke with ":\1iranda and Cpt. Holt" about these issues and his desire to live

in a healthy environment. (Id.).

       On April 21, 2017, Gupton filed a grievance after speaking with "Mr. Hamilton," "Capt.

Holt," and "Cpt. :\1oody." He complained that the mice in his cell were eating all of his food,

paint chips and white residue were falling from the ceiling, the showers had mold, and the living

conditions were causing him to have stomach pains.'' (ECF No. 11, p. 14).

       On June 30, 2017, Gupton filed another grievance stating that he had asked "Major

Miranda, Cpt. :\1oody, [and] Cpt. Holt" about the poor condition of the prison, including too few

fans and shower curtains, and leaky pipes. (ECF No. 11, p. 10). He reiterated these complaints

in grievances filed on July 10, 2017 and July 13, 2017. (ECF No. 11, pp. 13, 16 ).

       On August 11, 2017 and August 13, 2017, Gupton filed grievances about mold in the

showers, leaky pipes, an inability to clean his cell, and a roach infestation while housed on the F-

l block. (ECF No. 11, pp. 10, 11 ). Gupton states in his August 13th grievance that at times the

roaches crawl into bed with him and the mice attack his commissary box. (ECF No. 11, p. 12).

       Gupton also filed five Sick Call Requests from March through August 2017. On March

22nd, June 30th, August 17th, and August 19th he filed requests related to "medical" issues

including, headaches, dizziness, and difficulty breathing. (ECF No. 11, pp. 17, 20-22). The last




                                                 3
two Sick Call Requests are categorized as "mental health" requests. One, submitted on May

28th, requests an increase in his medication because he was becoming more depressed. (See ECF

No. 11, p. 19). The second is a duplicate of his June 30th medical request, except that it is

categorized as a mental health request. (ECF No. 11, p. 18).

       To address these concerns, Gupton filed a Complaint on October 16, 2017, informa

pauperis, against Blanche Camey, the City of Philadelphia, and the Mayor of Philadelphia. (See

ECF Nos. 5-6). He then Amended his Complaint on May 4, 2018 and replaced the originally-

identified defendants with the Moving Defendants. The Moving Defendants subsequently filed

the instant Motion to Dismiss pursuant to Rule 12(b)(6).

                                          DISCUSSION

       Gupton alleges that he has been subjected to cruel and unusual punishment in violation of

the Eighth Amendment because of prison conditions at HOC which, according to the Amended

Complaint, include exposure to roaches, rats, mold in showers, falling paint chips, asbestos,

leaky pipes, too few fans, and too few shower curtains. Although Gupton only raised an Eighth

Amendment claim, due to the uncertainty of Gupton's custody status while at HOC, the Court

will construe the Amended Complaint as raising a claim under the Fourteenth Amendment as

well. After a liberal construction of the Amended Complaint the Court holds that Gupton did not

plead a constitutional violation, and thus, has failed to state a § 1983 claim against the Moving

Defendants. Accordingly, the Amended Complaint is dismissed, and Gupton will have one final

opportunity to amend.




                                                 4
    I. Constitutional Violation

        A. Eighth Amendment

       To state a claim under§ 1983, a plaintiff must establish that a person acting under the

color of state law deprived him of a constitutional or federal statutory right. Morrow v. Balaski,

719 F.3d 160, 165-66 (3d Cir. 2013). To premise a§ 1983 claim on an Eighth Amendment

violation based on the conditions of confinement, a plaintiff must establish that a prison official's

acts or omissions denied him "the minimal civilized measure of life's necessities." Rhodes v.

Chapman, 452 U.S. 337,347 (1981).

       To meet this standard, Gupton must "establish both an objective element-that the

deprivation was sufficiently serious-and a subjective element-that a prison official acted with

a sufficiently culpable state of mind, i.e. deliberate indifference." Thomas v. SCI-Graterford,

No. 11-6799, 2014 WL550555 at *4 (E.D. Pa. Feb. 12, 2014) (internal citations omitted). When

evaluating Gupton's Amended Complaint, the Court must "consider the totality of the

circumstances of his confinement," including "the length of time [he was] exposed to the

conditions at issue." (Id.). However, in determining whether the conduct alleged comports with

"evolving standards of decency," see Rhodes, 452 U.S. at 347, the Court must also be sure not to

impose its "own notions of enlightened policy." Rummel v. Estelle, 445 C.S. 263,285 (1980)

(Stewart, J., concurring).

       Gupton's complaints generally concern what he deemed to be unsanitary conditions. He

claimed that there were roaches and rats in his cell, paint chips falling from the wall onto his

head, leaky pipes, mold in the showers, and asbestos. (ECF ~o. 11, pp. 3, 14-15). He also

alleged that there were too few fans and shower curtains. (ECF No. 11, pp. 3, 10). As a result of




                                                  5
these conditions, Gupton complains that he experienced breathing problems, headaches, an insect

bite, and stomach pains. (ECF No. 11, p. 3).

        Gupton is entitled to ''hwnane conditions of confinement," which include receiving

"adequate food, clothing, shelter and medical care." Farmer v. Brennan, 511 U.S. 825,832

(1994). However, courts have not held that the conditions he describes amount to a violation of

the Eighth Amendment. Williams v. Lyons, No. 89-2278, 1989 WL32764 at * 1 (E.D. Pa. 1989)

(holding that there was no Eighth Amendment violation where plaintiff alleged "exposure to

asbestos, lead poisoning from paint, rats and bugs"); Hill v. Smith, No. 05-1724, 2005

WL2666597, at *7 (M.D. Pa. Oct. 19, 2005) (holding that the presence of mice and cockroaches

in plaintiffs cell, though "admittedly uncomfortable" and the cause of some discomfort, did not

rise to the level of an Eighth Amendment violation) (citing Rhodes 452 U.S. at 339).

       The Court bears in mind that Gupton made several complaints about his conditions of

confinement over a period of months about multiple housing blocks. Specifically, Gupton

submitted grievances on February 5th, April 21st, June 30th, July 10th, July 13th, August 11th,

August 131h, and August 2Pt. In his February 5th, August 11th, and August 13th grievances

Gupton claimed there was an infestation of roaches and mice. (ECF ~o. 11, pp. 12, 15).

However, "[c]ourts have routinely recognized that keeping vermin under controls in jails, prisons

and other large institutions is a monwnental task, and that failure to do so, without any

suggestion that it reflects deliberate and reckless conduct in the criminal law sense, is not a

constitutional violation." Holloway v. Cappelli, No. 13-3378, 2014 WL 2861210, at *5 (D.N.J.

June 24, 2014) (citing Chavis v. Fairman, 51 F.3d 275, *4 (7th Cir. 1995). In the remainder of

his grievances Gupton complained of too few fans, leaky pipes, paint chips and white residue

falling from the ceiling, and mold in the showers. (ECF No. 11, pp. 9-10, 13-15). However,




                                                  6
courts also consistently have held that these conditions do not warrant Eighth Amendment

protections. See Gonzalez v. Lyons, No. 89-3711, 1989 WL66386, at *1 (E.D. Pa. June 15,

1989) (dismissing a complaint alleging exposure to asbestos, lead poisoning from paint, and

broken showers).

       Thus, under the totality of the circumstances, the Court does not find that Gupton's

conditions of confinement while at HOC imposed a "wanton and unnecessary infliction of pain."

Rhodes, 452 U.S. at 347; see, e.g., Kost v. Kozakiewicz, l F.3d 17 (3d Cir. 1993). Here, where

Gupton has only alleged one insect bite and few instances of headaches, dizziness, and blurred

vision, there is not a sufficient showing that any of the conditions described by Gupton

individually, or in the aggregate, impacted him to a degree constituting cruel and unusual

punishment. Discomfort with one's conditions of confinement are not enough. Gupton had to

show an extreme deprivation that did not comport with "evolving standards of decency."

Rhodes, 452 U.S. at 347. The Court is sympathetic to Gupton's claims, however it "may not

impose upon a prison its notions of enlightened policy." Rummel, 445 U.S. 263 at 285.

Unfortunately, where the conditions Gupton describes are not abnormal for many non-

institutionalized individuals, the court is unable to find that he was deprived of the "minimal

civilized measure oflife's necessities". Rhodes, 452 C.S. at 347 (emphasis added); accord

Gonzalez, 1989 WL66386, at *l.

       B. Fourteenth Amendment

       As it is unclear whether Gupton's incarceration at HOC resulted from a conviction or his

status as a pretrial detainee, the Court will construe the Amended Complaint as also stating a

claim under the Fourteenth Amendment. See Hubbard v. Taylor, 399 F.3d 150, 166 (3d Cir.

2005) (noting that the Eighth Amendment governs claims brought by convicted inmates




                                                 7
challenging their conditions of confinement, while the Due Process Clause of the Fourteenth

Amendment governs claims brought by pretrial detainees). To establish a Fourteenth

Amendment violation, a prisoner must establish that the conditions of confinement amount to

punishment. Bell v. Wolfish, 441 U.S. 520, 538 (1979). That inquiry generally turns on whether

the conditions have a purpose other than punishment and whether the conditions are excessive in

relation to that purpose. See id. at 538-39; Hubbard, 399 F.3d at 158.

       For the reasons set forth above, Gupton also fails to allege that his conditions of

confinement while at HOC amounted to punishment. There is nothing to suggest that the

conditions alleged by Gupton were something more than those attendant to incarceration in a

large facility. Accordingly, Gupton has failed to plead a constitutional violation.

   II. '.\1oving Defendants' Personal Involvement

       The Court need not address the Moving Defendants' personal involvement in the alleged

acts due to its finding that Gupton's claim does not plead a constitutional violation.

Nevertheless, the Court will address this prong of the analysis because Gupton will have an

opportunity to amend his Complaint.

       A defendant's personal involvement in, personal knowledge of, or acquiescence in an

alleged wrong is necessary to sustain a§ 1983 claim. Rode v. Dellarciprete, 845 F.2d 1195,

1207 (3d Cir. 1988). Defendants argue that Gupton has failed to demonstrate the personal

involvement of any of the Moving Defendants. They allege that Gupton, "[ a ]t most ... filed

'several' grievances and spoke to several 'high ranking officers' about his complaints." (ECF

No. 14, p. 3). According to Defendants, these allegations are not enough where Gupton failed to

"identify a single Defendant by name as having received these grievances, been responsible for




                                                 8
reviewing the grievances, or been responsible [sic] the conditions that resulted in Plaintiffs

alleged injuries." (Id.). The Moving Defendants are incorrect.

       Gupton appended several grievances to his Amended Complaint. (See ECF No. 11,

pp. 10-14). Liberally construing the allegations in the Amended Complaint to include the

statements in the appended grievances, the Court finds that Gupton plausibly pled the personal

involvement of all the Moving Defendants except for Defendant Lawton. In all but one

grievance, Gupton identifies the Moving Defendants as individuals with whom he attempted to

informally resolve his complaints prior to submitting a written grievance. (Id.). By

unsuccessfully attempting to resolve his concerns with the defendants identified in his

grievances, Gupton has plausibly pled their personal knowledge of, and possibly acquiescence

in, the alleged wrongs. Rode, 845 F. 2d at 1207. The only exception is Defendant Lawton.

(ECF No. 11, p. 12). Gupton states in a grievance that he asked to speak to Defendant Lawton,

but there is nothing in the Amended Complaint or the attached exhibits suggesting that he did.

       Consequently, if Gupton files a second amended complaint that states a constitutional

violation, the Court will not permit this case to proceed against Defendant Lawton without well-

pled factual allegations demonstrating his personal involvement. However, a plausibly pled

second amended complaint will be permitted to proceed against the other Moving Defendants.

                                         CO~CLUSION

       For the foregoing reasons, the Court will grant Moving Defendants' Motion to Dismiss.

However, the Court will give Gupton an opportunity to file a second amended complaint in the

event he can state a plausible constitutional violation. If Gupton simply reiterates the same

allegations and claims from his Amended Complaint, the Court will sua sponte dismiss the




                                                 9
second amended complaint given Gupton's informa pauperis status, pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(ii).

                                          BY THE COURT:




                                            10
